Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 7, 13, the prior art of record, specifically the prior art Aronsson teaches an augmented reality device which allow system to identify the one or more objects within the AR environment. The prior art Beck teaches using identifier tagged to each individual participants and/or objects in the shared environment. Additional prior arts Lamb teaches tracking the distance between the tag and the identified objects in the augmented reality environment based on defined confidence level. Additional prior arts Aarts teaches tracking the location of the object in the image in the 3D display environment.
However, none of the prior art cited alone or in combination provides motivation to teach the limitation of using confidence score associated with distance between the object in the captured image and the source of an unique identification signal to determine whether to correlate the position of the source of the unique identification signal with the position of the object in the captured image. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-6, 8-12, 14-20, they are allowable due to their dependency to the independent Claims 1, 7, 13 respectively.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/YuJang Tswei/Primary Examiner, Art Unit 2619